internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-103137-99 date date number release date re legend decedents daughter a daughter b son granddaughter a granddaughter b grandson great grandchild a great grandchild b great grandchild c great grandchild d great grandchild e great grandchild f great grandchild g great grandchild h great grandchild i trust date date this is in response to your letter dated date in which you request several rulings concerning the partition of trust decedents created an irrevocable_trust trust on date for the benefit of daughter a and her descendants under the terms of the trust the trustees are to pay trust income to daughter a for her life and on her death to her living children and the issue of any deceased children by right of representation the trust will terminate years after the death of daughter a at which time the principal is to be distributed to her descendants per stirpes the trust provides that there shall always be three trustees two of whom shall be individuals and one of whom shall be a_trust company if the number of trustees is reduced by death resignation or otherwise a court shall appoint a successor at the present time two individuals and a bank are serving as cotrustees daughter a had three children granddaughter a granddaughter b and grandson daughter a died on date grandson predeceased daughter a grandson is survived by nine children the trust currently distributes one-third of the income to grandson’s issue one-third to granddaughter a and one-third to granddaughter b the trustees intend to file a petition in state court to divide the trust into six trusts one-third of the principal to be held in trust for the benefit of granddaughter a and her descendants one-third of the principal to be held in trust for the benefit of granddaughter b and her descendants four- twenty-sevenths of the principal to be held in trust for the benefit of great grandchildren a b c and d and their descendants one-twenty-seventh of the principal to be held in trust for the benefit of great grandchild e and her descendants one-twenty-seventh of the principal to be held in trust for the benefit of great grandchild f and his descendants and three-twenty-sevenths of the principal to be held in trust for the benefit of great grandchildren g h and i and their descendants the successor trusts will be governed by the same dispositive provisions as the original trust in addition the current individual trustees intend to resign from the granddaughter a_trust and the great grandchild e trust the petition will asked the court to appoint one of granddaughter a’s daughters and a third-party individual to replace the resigning individual trustees of granddaughter a’s trust and to appoint great granddaughter e and the same third- party individual to replace the resigning individual trustees of great granddaughter e’s trust it is represented that under state law trust may be partitioned in a pro_rata manner in particular the assets of trust will be divided pro_rata except to the extent a pro_rata division would be impractical or impossible due to the nature of the investment ie fractional shares of stock or unmarketable units of bonds it is further represented that no additions have been made to the trust since date the following rulings have been requested the proposed division of the trust into six successor trusts will not subject either the trust or the successor trusts to the generation-skipping_transfer_tax imposed under sec_2601 the appointment of new trustees to two of the successor trusts will not subject the two trusts to the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempted from the application of chapter the gst tax by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust you have represented that the trust was irrevocable on date and that no additions have been made to the trust after that date based on the facts submitted and representations made we conclude that the proposed partition will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust therefore the partition as proposed will not subject the trust or any trust created under the partition to the generation-skipping_transfer_tax furthermore we conclude that the resignation of the current individual trustees of granddaughter a’s trust and great granddaughter e’s trust and the appointment by the court of a daughter of granddaughter a and a third-party individual as the individual trustees of granddaughter a’s trust and the court appointment of the same third-party individual and great grandchild e as the individual trustees of great granddaughter e’s trust relates to the administration of the trusts and follows the terms of the original trust with respect to the replacement of individual cotrustees thus we conclude that the appointment of new trustees will not subject the trust the successor granddaughter a_trust or great granddaughter e trust to the application of the generation-skipping_transfer_tax this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office except as specifically ruled above we express no opinion about the federal tax consequences of the transaction described above under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries branch by katherine a mellody senior technician reviewer enclosure copy for sec_6110 purposes
